—In an matrimonial action in which the parties were divorced by a judgment dated April 20, 1995, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Golar, J.), dated June 23, 1997, as awarded the defendant former wife attorney’s fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in awarding the defendant former wife attorney’s fees, as reasonable inferences drawn from the record support a finding that the plaintiff, an attorney representing himself pro se, made a motion to vacate a prior order primarily to harass and maliciously injure her (see, 22 NYCRR 130-1.1 [c] [2]).
The plaintiffs remaining contention is without merit (see, CPLR 2214 [c]; Matter of Gordon v Marrone, 202 AD2d 104, 110). Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.